Citation Nr: 1441920	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for right knee pain, to include as secondary to a service-connected right ankle disability.

2. Entitlement to a compensable rating for a left shoulder scar.

3. Entitlement to an increased rating for osteoarthritis of the right ankle, currently evaluated at 10 percent disabling.

4. Entitlement to an increased rating for hypertension, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to June 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for right knee pain.  The rating decision also denied increased ratings for the Veteran's service-connected right ankle disability, hypertension and left shoulder scar.

The Veteran testified before the undersigned at a Board videoconference hearing in February 2013.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for headaches, to include as secondary to service-connected hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2013 Board Videoconference Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In correspondence dated in March 2012 and on the record at the February 2013 Board videoconference hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew her appeal as to the issue of entitlement to service connection for a right knee pain.

2. Resolving all doubt in favor of the Veteran, she has a left shoulder scar that is superficial and painful.

3. The Veteran's right ankle disability has been manifested by subjective complaints of pain, swelling and flare-ups which do not affect range of motion; with objective evidence of dorsiflexion to 15 degrees and plantar flexion to 25 degrees; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for right knee pain have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for a 10 percent rating, but no more, for a left shoulder scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2013).

3. The criteria for a rating in excess of 10 percent for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.  §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5270-5274 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the unfavorable agency decision in letters dated in March 2010.  She was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed her of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in conjunction with her increased rating claims.  The examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the February 2013 videoconference hearing, the undersigned did not specifically discuss the criteria necessary to establish a higher rating.  However, there was questioning designed to elicit information as to whether the disabilities had worsened.  The undersigned also attempted to identify any other pertinent evidence that may have been overlooked.  Accordingly, the Bryant duties were met.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and she has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance that would be reasonably likely to assist him in substantiating the claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).

In a letter dated in March 2012 and at the February 2013 Board videoconference hearing, the Veteran indicated that she was withdrawing her appeal as to the issue of entitlement to service connection for right knee pain.  As such, the Veteran has withdrawn the claim and there remain no allegations of errors of fact or law for appellate consideration with regard to that issue. As such, the Board does not have jurisdiction to review the issue and it is dismissed.

II. Increased Rating Claims

General Legal Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).   

Left Shoulder Scar

The Veteran's service-connected left shoulder scar is currently rated as noncompensable under 38 C.F.R. § 4.118 DC 7802.  Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck warrant a 10 percent rating if they involve an area or areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  

Under Diagnostic Code 7804, a 10 percent rating is authorized for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 78034 (2013).  A 20 percent rating is warranted if there are three or four scars that are unstable or painful.  A note following this Diagnostic Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 

The Veteran was afforded a VA examination in April 2010.  At the time of the examination, the Veteran reported that the scarred area has paresthesia.  Physical examination revealed a superficial non-painful scar that was noted as being at least 12 square inches but less than 72 square inches.  There were no signs of skin breakdown, inflammation, edema or keloid formation.  There were no other disabling effects noted.

At the February 2013 hearing, the Veteran reported that the scar had a tingling sensation but no pain.  She further reported that the scar does not cause any limitation of motion but is discolored.

After a review of the evidence of record, the Board finds that a 10 percent rating for the left shoulder scar is not warranted under Diagnostic Code 7802.  In this regard, the evidence does not suggest that the area of the scar is 144 square inches or greater.  However, the Board finds that a 10 percent rating is warranted under Diagnostic Code 7804 (2013).  In so finding, the Board notes that the Veteran has consistently complained of a tingling sensation associated with her left shoulder scar.  The Board finds that such symptomatology is similar to disturbance caused by pain.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 10 percent rating is warranted for the left shoulder scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has considered whether a higher rating is warranted.  However, a higher rating under Diagnostic Code 7804 is not warranted because the Veteran does not have three or more painful or unstable scars.

Additionally, Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under diagnostic codes 7800-04 should be rated under an appropriate diagnostic code.  Here, the Board finds that the tingling reported by the Veteran is not a separate disabling effect but is a description of the manifestation of her pain.  Furthermore, the Veteran has not described, and the VA examination did not reveal, any other disabling effects of her scar.  Therefore an additional rating under DC 7805 is not warranted.  38 C.F.R. § 4.118. 

In sum, resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for a left shoulder scar have been met.

Right Ankle Disability

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran's service-connected right ankle disability is currently rated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5271 as limited motion of the ankle.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2013).

VA treatment records note general complaints of ankle pain.

The Veteran was afforded a VA examination in April 2010.  At the time of the examination, the Veteran's symptoms included pain, stiffness, weakness, incoordination and swelling.  She reported weekly flare-ups that were caused by standing and lifting.  She indicated that during flare-ups there was an increase in pain and swelling; however there was no limitation of motion or other functional impairments.  She also reported tingling with prolonged standing which radiates from the right ankle to the right knee.

Upon physical examination the examiner noted tenderness, abnormal motion and guarding of movement.  Range of motion testing revealed dorsiflexion from 0 to 25 degrees and plantar flexion from 0 to 45 degrees.  There was no evidence of pain following repetitive motion.  The examiner noted that there were additional limitations after three repetitions due to incoordination; however, there was no decrease in range of motion following repetitive motion.  There was no ankle instability, tendon abnormality or joint ankylosis.  The examiner diagnosed right ankle osteoarthritis and determined that it had mild to moderate effects on the Veteran's usual daily activities.

In an addendum examination report dated in April 2010, the examiner noted that range of motion testing for the right ankle should read dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 25 degrees.  There was no evidence of joint ankylosis.

At the February 2013 Board videoconference hearing, the Veteran reported that symptoms associated with her right ankle disability included constant pain and swelling.  She stated that the symptoms had not increased in severity since the April 2010 VA examination.  

After a review of the evidence, the Board finds that a rating in excess of 10 percent for the right ankle disability is not warranted.  In this regard, there is no evidence of marked limitation of motion of the ankle to warrant a 20 percent rating under Diagnostic Code 5271.  The April 2010 VA examination revealed dorsiflexion to 15 degrees and plantar flexion to 25 degrees.  Notably, the April 2010 examiner determined that the right ankle disability had mild to moderate effects on the Veteran's usual daily activities.  Such right ankle impairment most closely approximates the criteria for a 10 percent rating which is indicative of moderate limitation of ankle motion.  

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain, swelling, flare-ups and the finding of incoordination at the April 2010 VA examination.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that are tantamount to the degrees of limitation required to achieve the higher 20 percent evaluation.  Notably, the Veteran reported that there was no change in range of motion during flare-ups.  Additionally, the Board acknowledges the Veteran's complaints of tingling from the ankle to the knee.  The Board finds that the complaint of tingling similar to the disturbance caused by pain.  In this regard, there is no indication that the noted symptom has caused marked interference in range of motion.  As such, a rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board has also considered whether a higher rating is warranted under an alternate Diagnostic Code.  However there is no evidence of any ankylosis, malunion of the oscalcis or astragalus, or astragalectomy at any time during the claim period.  Hence, a rating in excess of 10 percent for a right ankle disability is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270-5274.

Finally, the Board notes that the Veteran has a linear healed scar on the right ankle, thus a separate rating may be warranted.  The evidence does not indicate that the scar covers an area of at least 12 square inches (77 square centimeters) or is symptomatic in any way.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  As such, the criteria for a separate rating for the right ankle scar have not been met.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's right ankle disability warranted a rating in excess of 10 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the Veteran's left shoulder scar and right ankle disability do not warrant referral for extra-schedular consideration.  In this regard, the level of severity of the Veteran's left shoulder scar and right ankle disability are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.



Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to her left shoulder scar or her right ankle disability.  At the April 2010 VA examination, it was noted that the Veteran was employed fulltime as a CNA.  Although it was noted that the Veteran's right ankle disability impacted occupational activities due to  decreased mobility and pain, there is no evidence of unemployability due to the service-connected disabilities adjudicated above.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

The claim of entitlement to service connection for right knee pain is dismissed.

Entitlement to a 10 percent rating for a left shoulder scar is granted.

Entitlement to a rating in excess of 10 percent for a right ankle disability is denied.


REMAND

At the February 2013 Board videoconference hearing, the Veteran reported that her hypertension had worsened since the last VA examination. The Board notes the Veteran's last examination for her service-connected hypertension was conducted in April 2010, over four years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Veteran reported that she had a number of visits to the emergency room for hypertension from 2010 to approximately 2012.  Records regarding emergency treatment for hypertension have not been associated with the claims file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA treatment for hypertension.

2. Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected hypertension.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should note such review in the examination report. 

3. If the benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


